Citation Nr: 1827723	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 2001 to January 2002, and from February 2003 to May 2004, and had additional National Guard service.  These matters are before the Board on appeal from December 2009 (that denied service connection for hypertension) and March 2010 (that denied service connection for back and neck disabilities and service connection for residuals of a TBI) rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In December 2013 the case was remanded for further development. 

Additional evidence (statements from the Veteran's spouse and mother-in-law) were received in November 2017 without waiver of RO consideration.  As this evidence is not material to the issue decided, a remand for RO initial consideration of the evidence is not necessary.  See 38 C.F.R. §§ 19.37, 20.1304.

[A February 2018 rating decision granted service connection for scars, resolving that matter]. 

The issues of service connection for back, neck, and hypertension disabilities are remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action is required.


FINDING OF FACT

The Veteran is not shown to have any disability that is a residual of a TBI in service.
CONCLUSION OF LAW

Service connection for residuals of a TBI is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303  (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify with respect to the instant claim was satisfied by correspondence in February 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

At the September 2012 Travel Board hearing, the Veteran was advised of the evidence needed to substantiate the claim of service connection for residuals of a TBI.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The matter was thereafter remanded for evidentiary development.  A deficiency in the conduct of the hearing is not alleged.

The Veteran's pertinent treatment records have been secured.  VA examinations were conducted in January 2009, February 2010, and November 2015.  He has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  See generally 38 C.F.R. § 3.159 (c)(4).  

 Legal Criteria, Factual Background, and Analysis

 The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 
1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.

The Veteran contends that he has current residuals of a TBI (sustained after a wire fell on his back and neck during a patrol in service). 

An August 20, 2003 STR notes that Veteran reported an August 7, 2003 accident in which he was hit in the neck with a wire while on a gun turret during a patrol.  The accident report notes that his neck was caught on a wire and that his head was pushed forward, striking his mouth on his M249.  It was noted that there were no complications, distress, edema, ecchymosis, or erythema.  Neck motion was noted to be full.  On April 2004 medical examination it was noted that the Veteran's head and spine were normal.  

On January 2009 VA TBI examination, the Veteran reported that during service he was in a truck and a wire that was strung across the roadway struck him in the neck and ear.  He reported that he did not lose consciousness but experienced some confusion during the subsequent 24 hours.  He reported he had not had any brain injury or concussion prior to deployment or since deployment.  On examination, mild dizziness, loss of balance, coordination, numbness, and forgetfulness were noted. Moderate hearing difficulty, headaches, and concentration were noted.  A brain MRI showed an arachnoid cyst.  The examiner opined that the findings were not consistent with a diagnosis of TBI. 

On November 2009 VA brain and spinal cord examination, the Veteran reported 1-2 headaches a week that last 3-4 hours.  On examination, the cranial vault was normal.  The optic fundi revealed sharp disks and good spontaneous venous pulsations.  There was no tortuosity of the superficial temporary arteries.  His speech and motor function were normal.  The diagnosis was migraines.  

On February 2010 TBI examination, the Veteran reported that a wire that caught him on the back of the neck caused a laceration to his occipital scalp region and propelled him forward, causing his face to strike his weapon, resulting in a superficial injury to his mouth.  The examiner opined that there was no evidence of a TBI at the time of the injury.  The Veteran reported migraines several times a month associated with hypersensitivity to loud noises, incapacitation and some nausea.  He took Propranolol and Zomig for pain.  On examination, motor function, muscle tone, sensory function, gait, autonomic nervous system, and cranial nerves were normal.  No dizziness, weakness, paralysis, fatigue, malaise, balance, pain, hearing loss, or seizures were noted.  Mild memory impairment, decreased attention, difficulty concentrating, and difficulty with executive functions were noted.  There was no cognitive or communication impairment, and judgment and social interaction were normal.  The diagnoses were exposure to a mechanical trauma to the cervical and occipital neck region without evidence of injury to the spine or brain, recurrent headaches, and PTSD. 

At the September 2012 Travel Board hearing, the Veteran testified that he was not treated for TBI during service.  He reported that he had trouble with short term memory loss, especially names, and that he had a TBI protocol examination in 2007 or 2008. 

An October 2012 statement from a medic who treated the Veteran for the injury sustained in August 2003 notes that he had contusions and bruising on his face and a concussion.  She treated him and monitored him for a few hours.  She related that the following week the Veteran reported neck pain and was sent to a local medical center for evaluation.  

On November 2015 TBI examination, the Veteran reported that he did not sustain any head injuries or receive a diagnosis of TBI in service.  He reported that after the wire hit his neck, he was seen by the medic and treated with a bandage.  He reported that when his face hit the turret he developed superficial contusions that did not require sutures.  The Veteran reported memory problems, but he had good grades in college and maintained a B average in his Master's program.  On examination, the Veteran was alert and not in any acute physical distress.  His extraocular movements were full, visual fields were intact to confrontation method, and cranial nerves 2 to 12, except for 8th cranial nerve, were intact bilaterally.  No tremors or gross sensory or co-ordination deficits were noted.  Speech comprehension and expression were normal.  On the Montreal Cognitive Assessment testing (MOCA), he scored normal (29/30).  He reported a history of problems with memory, such as remembering names, numbers and conversations. He also reported anxiety, irritability, and nightmares.  His judgment, motor activity, visual spatial orientation, and communication were  normal.  His social interaction was routinely appropriate, and his orientation was good. 

The examiner opined that the Veteran's claimed TBI was less likely than not related to an injury or illness in service.  She noted that there was no documentation of any history of loss of consciousness.  She reviewed the medic's statement that the Veteran had sustained a concussion and explained that minor concussions without a loss of consciousness could occur with injuries such as the one described by the Veteran.  However, this type of injury did not cause residuals since it was not a traumatic brain injury.  She further explained that the symptoms that the Veteran described on examination and in the record were not suggestive of, or due to, TBI.  His problems with memory, irritability, anxiety and nightmares were most likely related to his service-connected PTSD.  The examiner opined that the evidence did not support a diagnosis of TBI. 

VA treatment records through July 2017 do not show a diagnosis of TBI and TBI is not listed in the Veteran's problem listing in medical records.  The Veteran has acknowledged (on VA examination) that he has never been assigned a diagnosis of TBI.

The threshold requirement for substantiating a claim of service connection (whether direct or secondary) is that there must be competent evidence of the disability for which service connection is sought.  Here, there is no competent evidence that the Veteran has, or at any time during the pendency of the instant claim has had a disability that is a residual of a TBI.  No medical provider has diagnosed such a disability.  While the Veteran may be competent to observe that he has symptoms such as memory loss, whether or not the symptoms reflect he has a diagnosis of TBI is a medical question; he is a layperson and lacks the expertise to provide a competent opinion in the matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  He does not cite to supporting clinical data, medical opinion, or treatise evidence, and his opinion in the matter has no probative value. 

The only competent (medical) evidence in the record that adequately addresses whether or not the Veteran has a TBI is in the report of the November 2015 VA TBI examination, when the provider found that the Veteran did not have a diagnosis of TBI.  The provider identified symptoms characteristic TBI and noted that examination did not reveal any findings, signs, or symptoms of a TBI.  The examiner opined that the symptoms the Veteran reported such as memory problems, irritability, anxiety and nightmares were most likely related to his service-connected PTSD.  The Board finds the opinion probative evidence, and (without competent evidence to the contrary) persuasive. 

As there is no competent evidence that the Veteran has, or has had, a disability that is a residual of a TBI, he has not presented a valid claim of service connection for such disability.  See 38 U.S.C. § 1110, 1131;38 C.F.R. § 3.310;see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against the claim.  Accordingly, the appeal in the matter must be denied. 


ORDER

Service connection for residuals of TBI is denied.


REMAND

The Board finds that further development of the record is again needed for a proper adjudication of the back, neck, and hypertension claims. 

In the December 2013 remand, the Board ordered a VA examination to determine the etiology of the Veteran's hypertension.  The January 2016 examiner opined that PTSD is not an etiological factor for hypertension.  The opinion does not acknowledge information on VA's public website that indicates "current thinking is that the experience of trauma brings about neurochemical changes in the brain" that "may create a vulnerability to hypertension."  The opinion was less than fully responsive to the remand directives, and inadequate for rating purposes, requiring corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).  Another opinion with more complete rationale is necessary.

On November 2015 VA neck and back examinations (pursuant to the December 2013 Board remand) the diagnoses were degenerative arthritis of the spine and degenerative disc disease (DDD).  Etiology opinions were not provided.  The RO found the November 2015 examination non-compliant with the Board's remand directives, and sought clarification.  In the clarification (dated July 1, 2016), the examiner opined that it was less likely than not that the Veteran's neck and back pain are related to his service.  He explained that he did not find sufficient information to affirmatively state that the Veteran's current neck and back disabilities are due to his military service.  He noted that degenerative changes of the neck or the back are generally due to traumatic injuries, and DDD is due to increased stress on the spinal column which may be acute or chronic.  The RO found the July 1, 2016 clarification also non-compliant with the Board's remand directives, and sought another clarification.  In the second clarification (dated August 26, 2016), the examiner opined that the Veteran did not sustain a neck or back injury in service, and his current neck and back disabilities are less likely than not caused by his service.  That opinion is based on an inaccurate factual premise, and has no probative value; a neck injury in service is clearly documented.  Accordingly, an additional (adequate) examination to ascertain the etiology of the Veteran's back and neck disabilities is necessary. 

Finally, the Veteran appears to be receiving ongoing treatment for his neck and back disabilities and hypertension.  Records of such treatment may contain pertinent information, (and VA records are constructively of record), and updated treatment records must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his back and neck disabilities and hypertension, since July 2017. 

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to ascertain the likely etiology of his hypertension.  The examiner should elicit a history from the Veteran, review his entire VA record (to specifically include this remand, STRs, and postservice treatment records), and provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's hypertension was either caused or aggravated by (the concept of aggravation must be specifically addressed) the Veteran's service-connected PTSD?  If the hypertension is found to not have been caused, but to have been aggravated by the service-connected PTSD, please identify (to the extent possible) the degree of impairment that is due to such aggravation.

The examiner must explain the rationale for the opinion, with citation to supporting clinical data, as deemed appropriate, and must specifically comment on the cited information available on VA's public website.

3.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of his back and neck disabilities.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Please identify (by diagnosis) each back and neck disability entity found/or shown by the record during the pendency of the instant claim. 

b) Please identify the likely etiology for each back and neck disability entity diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that such disability began in (or is otherwise related to) the Veteran's military service, to include as due to the 2003 neck injury therein? 

c) If a diagnosed back or neck disability is determined to be unrelated to service, please identify the etiology for the disability considered more likely and explain why that is so.

The examiner must include rationale with all opinions. 

4.  The AOJ should then review the record, and readjudicate the matters on appeal.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


